Name: Commission Regulation (EC) No 2297/94 of 23 September 1994 fixing depreciation percentages to be applied when agricultural products are bought in, for the 1995 financial year
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  information and information processing;  distributive trades;  prices
 Date Published: nan

 24. 9 . 94 Official Journal of the European Communities No L 249/11 COMMISSION REGULATION (EC) No 2297/94 of 23 September 1994 fixing depreciation percentages to be applied when agricultural products are bought in, for the 1995 financial year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION : Article 1 In respect of the products listed in the Annex, which, having been bought in by public intervention have entered store or been taken over by the intervention agen ­ cies between 1 October 1994 and 30 September 1995, the authorities shall depreciate their value to account for the difference between the buying-in prices and the foresee ­ able selling prices of the relevant products. Article 2 To establish the amount of the depreciation, the inter ­ venton agencies shall apply to the values of the products bought every month in the coefficients set out in the Annex. The expenditure amounts determined in this way shall be notified to the Commission under the declarations estab ­ lished pursuant to Commission Regulation (EEC) No 2776/88 (3). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 October 1994 onwards. Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down the general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 1571 /93 (2), and in particular Article 8 thereof, Whereas, pursuant to Article 8 of Regulation (EEC) No 1883/78 , systematic depreciation of public intervention agricultural products must take place when they are bought in ; whereas accordingly the Commission deter ­ mines the depreciation percentage for each product concerned before the beginning of each year and whereas such percentage shall not exceed the difference between the buying-in price and the foreseeable disposal price for each of these products ; Whereas, pursuant to Article 8 (3) of Regulation (EEC) No 1883/78 , the Commission may, at its discretion, restrict depreciation at the time of buying in to a proportion of this depreciation percentage, but such proportion may not be less than 70 % ; whereas, coefficients to be applied also for the 1995 financial year by the intervention agen ­ cies to the monthly buying-in values of products should be fixed, to enable the agencies to establish the deprecia ­ tion amounts : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 216, 5. 8 . 1978 , p. 1 . 0 OJ No L 154, 25. 6. 1993, p. 46. (3) OJ No L 249, 8 . 9. 1988, p. 9. No L 249/12 Official Journal of the European Communities 24. 9. 94 ANNEX Article 8 (3) of Regulation (EEC) No 1883/78 : 'k' depreciation coefficients to be applied to the monthly buying-in values Products V Breadmaking common wheat 0,10 Non-breadmaking common wheat 0,20 Durum wheat 0,10 Barley 0,20 Rye 0,20 Maize 0,20 Sorghum 0,20 Tritical 0,20 Paddy rice 0,50 Olive oil 0,25 Sugar 0,50 Butter 0,55 Skimmed-milk powder 0,50 Beef 0,60 Alcohol as referred to in Article 40 (1 ) of Council Regulation (EEC) No 822/87Q 0,75 Tobacco 0,65 Cheese : Parmigiano Reggiano 0 Grana Padano &lt; 60 days 0 Grana Padano &gt; 6 months 0 0 OJ No L 84, 27. 3 . 1987, p. 1 .